Citation Nr: 0615984	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation of a right ankle 
sprain with right knee pain and early stress changes of the 
leg, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation of a left ankle 
sprain with left knee pain and early stress changes of the 
leg, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for irritable 
bowel syndrome with gastroesophageal reflux disease, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1987 to February 
1995.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

In November 2002, the agency of original jurisdiction (AOJ) 
granted service connection for PTSD, and in January 2000, 
service connection for migraine headaches was granted.  This 
represents a full grant of the benefits sought.  

By rating decision, dated in May 2002, the AOJ increased the 
evaluation for irritable bowel syndrome with gastroesophageal 
reflux disease to 10 percent.  The Board notes that since the 
increase to 10 percent did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran withdrew his hearing request in May 2004.  


FINDING OF FACT

Irritable bowel syndrome with gastroesophageal reflux disease 
are not productive of considerable impairment of health.  The 
bowel syndrome is no more than moderate.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome with gastroesophageal reflux disease 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7319, 7346 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular rating for the applicable 
rating code.  This was accomplished in March 2002 which is 
sufficient under Dingess/Hartman.  The Court also stated that 
the VCAA notice must include information regarding the 
effective date that may be assigned.  In this case, the claim 
is being denied, so that matter is moot with no prejudicial 
error.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in April 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the June 2005 and 
January 2006 supplemental statements of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Irritable Bowel Syndrome with Gastroesophageal Reflux Disease

The veteran's irritable bowel syndrome with gastroesophageal 
reflux disease is rated as 10 percent disabling under 
Diagnostic Code 7346.  A 10 percent rating is warranted under 
Diagnostic Code 7346 if there are two or more of the symptoms 
necessary for a 30 percent rating of less severity.  A 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or if there are other symptom combinations productive 
of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Having carefully considered the 
evidence pertaining to this claim, the Board has determined 
that an evaluation in excess of the currently assigned 10 
percent is not warranted.  

On VA examination in February 2002, the veteran complained of 
daily symptoms of early morning reflux, occasionally at 
night, loose stools alternating with constipation three times 
per week.  He denied watery, foaming, or bloody or small 
diameter stools.  On examination there were normal bowel 
sounds throughout, and no organomegaly, rebound ascities, or 
bruits.  No hernia was noted.  An upper gastrointestinal 
series was noted to show the swallowing mechanism and 
esophageal motility were normal, and no hiatus hernia or 
gastroesophageal reflux was seen.  The stomach was normal in 
appearance and there was no delay in gastric emptying.  The 
duodenum and proximal small bowel were normal in appearance.  

An August 2003 VA treatment record notes the abdomen was soft 
and nontender, with no organomegaly or masses.  A normal 
upper gastrointestinal series was noted in May 2002.  

On VA examination in October 2004, the veteran's weight was 
noted to be stable.  No nausea or vomiting was noted.  
Occasional regurgitation and intermittent constipation and 
diarrhea were noted.  There was no evidence of malnutrition 
or anemia, and no objective signs of abdominal pain.  No 
dysphagia, hematemisis or melena.  The examiner noted the 
veteran's complaints of a history of regurgitation with 
doubtful vomiting one to two times per month.  Bowel sounds 
were intact with no acute tenderness to palpation noted.  The 
assessments were irritable bowel syndrome and hiatal hernia 
with gastroesophageal reflux disease, normal examination.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu, supra.  The Board notes that shoulder/arm pain is 
attributable to a right clavicle irregularity and the veteran 
is service connected for such.  A 30 percent rating is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  
The most probative evidence establishes that the veteran's 
irritable bowel syndrome with gastroesophageal reflux disease 
is symptomatic and his symptoms are not productive of 
considerable impairment of health.  The Board notes that the 
10 percent evaluation contemplates time lost from work.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  Specifically, the Board notes 
that there is no reliable evidence of a severe irritable 
colon syndrome, as manifested by diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  Lastly, ratings under 7301-7329, 
inclusive, 7331, 7342 and 7345-7348 will not be combined with 
each other.  Furthermore, based upon the overall mild 
symptoms cumulatively, elevation to the next higher 
evaluation is not warranted.  38 C.F.R. §§ 4.113, 4.114 
(2005).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An evaluation in excess of 10 percent for irritable bowel 
syndrome with gastroesophageal reflux disease is denied.  


REMAND

The AOJ has rated impairment of the knee with impairment of 
the ankle.  Since there is no overlap in disability, the 
disabilities should be separately rated.

The AOJ should prepare a rating decision 
that separately evaluates each knee from 
each ankle.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


